           Case 2:16-cv-00302-MCE-JDP Document 131 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11

12   EUGENIO AND ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
13   KEITH AND TERESA MARCEL, SHERLIE                   No. 2:16-cv-00302-MCE-JDP
     CHARLOT, and JENNIE MILLER, on behalf
14   of themselves and all others similarly situated,   ORDER GRANTING STIPULATED
                                          Plaintiffs,   MOTION TO EXTEND PAGE LIMITS FOR
15                                                      PLAINTIFFS’ MOTION FOR CLASS
            v.                                          CERTIFICATION AND DEFENDANTS’
16
                                                        OPPOSITION BRIEF
17   NATIONSTAR MORTGAGE LLC, a
     Delaware Limited Liability Company;
18   SOLUTIONSTAR HOLDINGS LLC (N/K/A                   Judge:   Hon. Morrison C. England, Jr.
     XOME HOLDINGS LLC), a Delaware
19   Limited Liability Company; and
20   SOLUTIONSTAR FIELD SERVICES LLC, a
     Delaware Limited Liability Company,
21
                                        Defendants.
22

23

24

25

26

27

28
           Case 2:16-cv-00302-MCE-JDP Document 131 Filed 09/21/21 Page 2 of 2


 1           The Court, having received and considered the timely filed Stipulated Motion to the Extend

 2   Page Limits for Plaintiffs’ Motion for Class Certification (“Motion”) and Defendants’ Opposition

 3   Brief, and good cause appearing therefor, hereby ORDERS as follows:

 4           Parties shall be permitted to file briefs of up to thirty pages in length for Plaintiffs’ Motion and

 5   Defendants’ Opposition.

 6           IT IS SO ORDERED.

 7   DATED: September 21, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [ Propos ed] Ord er G ran ting S tipu la tion
     to Ex tend Pa ge L im its - 2                                          Ca s e No. 2 :16- cv-00302-M CE- JDP
